IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-11431
                          Summary Calendar


RICHARD TERRANCE AYERS,

                                          Plaintiff-Appellant,

versus

MARY LAMPERT, Mail Room Supervisor;
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:97-CV-237-BA
                       --------------------

                          November 26, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Richard Terrance Ayers, Texas prisoner No. 486361, appeals

the magistrate judge’s** summary judgment dismissal of his civil

rights complaint alleging that he was denied access to

publications on the pretextual grounds that they contained

racially inflammatory material or were from unauthorized sources.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       The parties proceeded before the magistrate judge
pursuant to 28 U.S.C. § 636(c).
                             No. 98-11431
                                  -2-

     Ayers has failed to show that the magistrate judge erred in

determining that the book Settlers: The Myth of the White

Proletariat contained material which a reasonable person could

construe as likely to create prison disturbances.     Chriceol v.

Phillips, 169 F.3d 313, 316-17 (5th Cir. 1999).    Thus, Ayers has

no constitutional right to receive this material.     Thornburgh v.

Abbott, 490 U.S. 401, 404 (1989); Turner v. Safley, 482 U.S. 78,

89-91 (1987); see Green v. McKaskle, 788 F.2d 1116, 1123 (5th

Cir. 1986).    Ayers’ allegation that he failed to receive a single

pamphlet sent by the Brew City Antiauthoritarian Collective,

which he alleges is a publication supplier approved by the Texas

Department of Criminal Justice, does not state a constitutional

violation.     See Richardson v. McDonnell, 841 F.2d 120, 122 (5th

Cir. 1988)    Because Ayers has failed to identify a violation of

his constitutional rights, we FIND IT UNNECESSARY TO ADDRESS his

arguments concerning the magistrate judge’s procedural handling

of the case.     See Sojourner T v. Edwards, 974 F.2d 27, 30 (5th

Cir. 1992).

     AFFIRMED.